UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-7033



DONALD CROMWELL,

                                                  Petitioner - Appellant,

          versus


JAMES V. PEGUESE;    ATTORNEY    GENERAL     OF   THE
STATE OF MARYLAND,

                                                  Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-03-1619-1-WDQ)


Submitted:   August 14, 2003                  Decided:    August 22, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Cromwell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald Cromwell, a Maryland inmate, seeks to appeal the

district court’s order construing his 28 U.S.C. § 2254 (2000)

petition as a 28 U.S.C. § 2241 (2000) petition and dismissing the

petition as frivolous.      We have independently reviewed the record

and conclude that Cromwell has not made a substantial showing of

the denial of a constitutional right.        See Miller-El v. Cockrell,

537 U.S. 322,        , 123 S. Ct. 1029, 1039 (2003).     Accordingly, we

deny a certificate of appealability and dismiss the appeal. See 28

U.S.C. § 2253(c) (2000).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not    aid   the

decisional process.




                                                                   DISMISSED




                                     2